

117 HR 640 IH: Expanding Access to Early Voting Act of 2021
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 640IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Brown introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, and for other purposes.1.Short titleThis Act may be cited as the Expanding Access to Early Voting Act of 2021.2.Early voting(a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Early voting(a)Requiring Voting Prior to Date of Election(1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date.(2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election.(b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall—(1)allow such voting for no less than 10 hours on each day; (2)have uniform hours each day for which such voting occurs; and(3)allow such voting to be held for some period of time prior to 9:00 a.m (local time) and some period of time after 5:00 p.m. (local time).(c)Location of polling places(1)Proximity to public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route.(2)Availability in rural areasThe State shall ensure that polling places which allow voting during an early voting period under subsection (a) will be located in rural areas of the State, and shall ensure that such polling places are located in communities which will provide the greatest opportunity for residents of rural areas to vote during the early voting period.(d)Standards(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.(2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.(e)Ballot processing and scanning requirements(1)In generalThe State shall begin processing and scanning ballots cast during early voting for tabulation at least 14 days prior to the date of the election involved.(2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election.(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Conforming amendment relating to issuance of voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(1)by striking and at the end of paragraph (2);(2)by striking the period at the end of paragraph (3) and inserting ; and; and(3)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 304, June 30, 2022..(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (d)Clerical amendmentThe table of contents of such Act, is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Early voting..